DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-19 of this application is patentably indistinct from claims 1-19 of Application No. 16/851,456. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,388 (an allowed application of 16/851456). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all the limitations of claim 1 in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second control system” in claims 15, 16, 18 and 19.
According to the specification paragraph 0047, “control system” is interpreted as switches, relays that are programmed to receive signals from sensors and activate or deactivate various components in the radiator system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
“further comprising a radiator core” in claim 2 should read –wherein the radiator core--.
“the rear grill” in claim 5 should read –a rear grill--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2014-206115 A) and Howe (US Patent No. 1,400,878).
Regarding claim 1, Sugiyama discloses a radiator system comprising:
a first heat exchange tank (tank 7 with pipe 15) configured to receive hot coolant returning from an engine (pipe 15 is an engine outlet pipe receiving heated engine coolant);
a second heat exchange tank (tank 7 with pipe 14) configured to return cooled coolant to the engine (pipe 14 is an engine inlet pipe suppling cooled engine coolant);
a cavity (a cavity bounded by fan shroud 12 and rear side of radiator 3) disposed between the first heat exchange tank and the second heat exchange tank (the fan shroud 12 is provided between the tanks 7), the cavity configured to receive a radiator core (radiator 3).
Sugiyama fails to disclose a plurality of tubes disposed through each heat exchange tank to allow air to enter the cavity.
Howe discloses a plurality of tubes (25) disposed through a heat exchange tank (19) to allow air to enter the cavity (the air enters the fan casing 14). Howe further discloses that the tubes 25 through the tank 19 allows passage of cooling air so that provides efficient cooling (page 1 , lines 102-108 and page 2, lines 1-10).
Therefore, to further improve the cooling efficiency, the modification of Sugiyama may include the tubes 25 in each of the tank 7 and the fan shroud may extend to cover the tubes 25 so that the fan 11 can pump air through both the tubes 25 and the radiator 3 and enter the cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of tubes disposed through each heat exchange tank to allow air to enter the cavity in Sugiyama as taught by Howe in order to provide further efficient cooling to the hot coolant.
Regarding claim 2, Sugiyama as modified further discloses wherein the radiator core comprising tubing connected to the first heat exchange tank and the second heat exchange tank to allow coolant to flow from the first heat exchange tank to the second heat exchange tank (water tubes in radiator 3 between both tanks 7 for passing cooling water, paragraph 0015 of the translation of Sugiyama).
Regarding claim 5, Sugiyama as modified further discloses a fan system (radiator fans 11) disposed behind the radiator core and in front of a rear grill (between the radiator 2 and fan shroud 12, see Fig. 13. i.e., in the cavity), the fan system comprising one or more fans (two fans are disclosed).
Sugiyama fails to explicitly disclose the fan system is capable of collectively pulling at least 3000 CFM through the radiator core cavity and a fan housing.
It is noted that the cubic flow rate of a fan is a result effective variable. It is understood one would increase the flow rate of the fan to increase convective heat exchange, while decrease the flow rate for quietness and considering factors limiting the fan speed including the structural integrity of the fan and power limitation of the motor. Therefore, routine experimentation of the cubic flow rate of the fan including a range at least 3000 CFM is performed. Thus discovering the range of the cubic flow rate is not novel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fan system is capable of collectively pulling at least 3000 CFM through the radiator core cavity and a fan housing in Sugiyama through routine experimentation.
Regarding claim 6, Sugiyama as modified further discloses wherein the fan housing comprises a primary housing for blades of the fan (the cylindrical shroud around the fan 11, see Fig. 5) and a secondary housing for a motor for the fan (at the center of the cylindrical shroud). 
Regarding claim 13, Sugiyama as modified further discloses wherein the first and second heat exchanger core tanks are integrally formed with or welded to the mounting frame (Fig. 1 shows the tanks 7 are integrally formed with the members 5 and 6).
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2014-206115 A) and Howe (US Patent No. 1,400,878) as applied to claim 1 above, and further in view of Dennis (US Patent No. 2,543,443).
Regarding claim 7, Sugiyama as modified further discloses a mounting frame (upper member 5 and lower member 6).
Sugiyama as modified fails to disclose a self-circulating cooler system connect to the mounting frame, the self-circulating cooler system comprising:
a substantially cylindrical body having an inlet and an outlet;
an inlet tube connected in fluid communication with the second heat exchange core tank and the inlet on the cylindrical body to allow coolant to flow from the second heat exchange core tank into the cylindrical body; and
an outlet tube connected in fluid communication with the first heat exchange core tank and the outlet on the cylindrical body to allow coolant to flow from the cylindrical body to the first heat exchange core tank.
Dennis discloses a self-circulating cooler system connect to the mounting frame (tube 15, inlet 17 and outlet 20, when Dennis is applied to Sugiyama, the tube is provided in the engine outlet pipe 15 of the tank 7, which is connected to the members 5 and 6), the self-circulating cooler system comprising: 
a substantially cylindrical body (15) having an inlet (at 17) and an outlet (at 21);
an inlet tube (17) connected in fluid communication with the second heat exchange core tank and the inlet on the cylindrical body (the hose 17 fluidly connects from the inlet of cylindrical body 15, through the engine 10, to lower part of the radiator 11) to allow coolant to flow from the second heat exchange core tank into the cylindrical body (lower part of the radiator 11 to the cylindrical body 15); and
an outlet tube (20) connected in fluid communication with the first heat exchange core tank and the outlet on the cylindrical body to allow coolant to flow from the cylindrical body to the first heat exchange core tank (the hose 20 fluidly connects the outlet of cylindrical body 15 and supply fluid to upper part of the radiator 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a self-circulating cooler system as set forth in claim 7 in Sugiyama as taught by Dennis in order to assist cooling of the engine coolant before entering the radiator.
Regarding claim 8, Sugiyama as modified further discloses wherein the outlet tube (20) is configured to pull coolant from an upper half of the cylindrical body (the tube 20 syphons the coolant from an any half of the tube 5 due to the low pressure return coolant to the engine). 
Regarding claim 9, Sugiyama as modified further discloses wherein the outlet tube is configured to syphon coolant through the cylindrical body to the first heat exchange core tank when coolant is flowing through the first heat exchanger core tank (Sugiyama as modified has the tube 20 of Dennis that syphons the coolant to the tank 7 with pipe 15 due to the low pressure return coolant to the engine). 
Regarding claim 10, Sugiyama as modified further discloses wherein the self-circulating cooler system further comprises a plurality of fins extending radially outward from the cylindrical body (see 16b, Fig. 3 of Dennis).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2014-206115 A) and Howe (US Patent No. 1,400,878) as applied to claim 1 above, and further in view of Brown (US Patent No. 6,189,492).
Regarding claim 11, Sugiyama as modified fails to disclose a windshield wiper reservoir system connected to the mounting frame, the windshield wiper reservoir system comprising: a wiper fluid reservoir; and a coolant overflow reservoir.
Brown (Fig. 4) discloses a windshield wiper reservoir system connected to the mounting frame (the periphery of radiator 18), the windshield wiper reservoir system comprising: a wiper fluid reservoir (47); and a coolant overflow reservoir (44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a windshield wiper reservoir system connected to the mounting frame, the windshield wiper reservoir system comprising: a wiper fluid reservoir; and a coolant overflow reservoir in Sugiyama as taught by Brown in order to conserve the engine compartment space (col. 1, lines 63-65 of Brown).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2014-206115 A) and Howe (US Patent No. 1,400,878) as applied to claim 1 above, and further in view of Kadle (US Patent No. 5,366,005).
Regarding claim 14, Sugiyama as modified fails to disclose an internal transmission cooling tube disposed inside the second heat exchange core tank and connectable in fluid communication at one end to a transmission of an engine in which the radiator system is to be installed and connected at the other end to the external transmission cooler. 
Kadle (Figs. 1 and 2) discloses an internal transmission cooling tube (62) disposed inside the second heat exchange core tank (26) and connectable in fluid communication at one end to a transmission of an engine in which the radiator system is to be installed (line 61 connects to the transmission when the coil 62 cools the transmission) and connected at the other end to the external transmission cooler (by line 68 to the air to oil cooler 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an internal transmission cooling tube disposed inside the second heat exchange core tank and connectable in fluid communication at one end to a transmission of an engine in which the radiator system is to be installed and connected at the other end to the external transmission cooler in Sugiyama as taught by Kadle in order to prevent overheating of the transmission in a vehicle.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2014-206115 A) and Howe (US Patent No. 1,400,878) as applied to claim 1 above, and further in view of Joseph (EP 0969189 A1).
Regarding claim 15, Sugiyama as modified fails to disclose a first control system configured to receive signals from a second control system in a vehicle in which the radiator system is installed or from one or more sensors indicating whether the engine is being sufficiently cooled by the coolant from the second heat exchange tank.
Joseph discloses a first control system (controller 16, which is a switch to turn on or off the fan 46 and pumps, as the “control system” being interpret as a switch) configured to receive signals from a second control system in a vehicle in which the radiator system is installed or from one or more sensors (the controller 16 includes temperature sensors, and operate pump motors and fan to regulate the coolant temperature, see paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a control system configured to receive signals from one or more sensors and to activate the fan system, the secondary coolant pumping system, or both in response to the signals in Sugiyama as taught by Joseph in order for efficiency of the engine based on the cooling requirement.
Regarding claim 16, Sugiyama as modified further discloses a mounting frame (upper member 5 and lower member 6); and
wherein the first and second heat exchange tanks are integrally formed with or connected to the mounting frame (the tanks 7 are connected to the upper member 5 and lower member 6, see Fig. 1).
Sugiyama fails to disclose a secondary coolant pumping system connected to an upper portion of the mounting frame, the secondary coolant pumping system comprising:
one or more pumps;
a housing for the one or more pumps; and
tubing connected to the one or more pumps to pump coolant from the second heat exchanger core tank, and 
wherein the first control system is configured to activate the secondary coolant pumping system when the second control system or the one or more sensors indicates that a primary coolant pumping system is not circulating enough coolant from the second heat exchange tank to the engine to sufficiently cool the engine.
Joseph further discloses a secondary coolant pumping system (P2, Figs. 1 and 2) connected to an upper portion of the mounting frame (connected to a upper side of the bottom of the fan module 12), the secondary coolant pumping system comprising:
one or more pumps (P2 is a pump);
a housing for the one or more pumps (the body of pump P2); and
tubing (line 29, Fig; 2) connected to the one or more pumps (P2) to pump coolant from the second heat exchanger core tank (the line at 29 allows the pump P2 to pump from the outlet side 30 of the radiator 20),
wherein the first control system is configured to activate the secondary coolant pumping system when the second control system or the one or more sensors indicates that a primary coolant pumping system is not circulating enough coolant from the second heat exchange tank to the engine to sufficiently cool the engine (the fail safe feature disclosed in paragraph 0017, the other pump will ensure the coolant passes to the engine to protect the engine, if one pump motor fails. When P1 fails, P2 can be turn on to supply coolant to the engine, also see table 3 that P2 may be off in warm up phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a secondary coolant pumping system as set forth in claim 16 in Sugiyama as taught by Joseph in order for allowing a fail safe feature to protect the engine.
Regarding claim 17, please see the rejection of claim 5 above.
Regarding claim 18, Sugiyama as modified further discloses wherein the first control system is configured to activate the fan system when the second control system or the one or more sensors indicate the engine is not being sufficiently cooled (the controller 16 includes temperature sensors, and operate pump motors and fan to regulate the coolant temperature, see paragraph 0015, thus in the modified Sugiyama, the fans 11 may be controlled by the Joseph’s controller).
Regarding claim 19, Sugiyama as modified further discloses wherein the first control system activates the secondary coolant pumping system when the second control system or the one or more sensors indicate (1) that the engine RPM has dropped from high to idle; (2) an engine temperature above a threshold while the engine is idling; or (3) a combination thereof (see the table 3, the flow rate of the pump drops when the operating condition turns from 70 Kph to idle. “activate” is interpreted as a change in operating value of the secondary coolant pumping system).
Allowable Subject Matter
Claims 3, 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 3 and 4, the closest prior art Howe (US 1,400,878) only discloses that the tubes 25 are provided in the header tank to allow a cooling air passing through, but not specifically teach the angle of the tubes to the exterior/interior sides set forth in claims 3 and 4.
For claim 12, the closest prior arts Brown (US 6,189,492) discloses a windshield washer system which is mounted onto the radiator. Kolb (US 2006/0213644) discloses a finned header tank 30. Although both Brown and Kolb teach known elements as recited, there is no teaching in the prior art of record to provide the outer edges are open to allow air to circulate around the fins; and the inner edges are sealed to prevent air to circulate around the fins. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763